Citation Nr: 1807849	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  14-28 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable disabling rating for right foot disability.

2.  Entitlement to an initial compensable disabling rating for left foot disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and her Husband


ATTORNEY FOR THE BOARD

C. Ford, Associate Counsel


INTRODUCTION

The Veteran served active duty in the United States Navy from November 1987 to November 2011.

This appeal arises before the Board of Veterans' Appeals (Board) from a November 2012 rating decision in which the Department of Veteran Affairs (VA) St. Petersburg, Florida, Regional Office (RO), in part, granted entitlement to service connection for left foot plantar fasciitis at a noncompensable rating and right foot plantar fasciitis at a noncompensable rating.

In October 2017, the Veteran testified at a hearing before the undersigned.  A transcript of the hearing is of record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets this delay, the record reflects that further development is required with respect to the current severity of the Veteran's service-connected right foot and left foot disabilities.

The Veteran contends that her foot disabilities warrant compensable ratings.  The Veteran was last evaluated for her feet in an October 2011 VA examination.  

At an October 2017 Board hearing, the Veteran reported numbness and pain so severe such that sometimes it causes her to buckle down and collapse.  She stated that she has changed orthotics and compression socks several times, but the prescriptions have not worked.  She further stated that her arches have fallen since her last VA examination.

The Veteran submitted private hospital records from December 2013, in which the Veteran reported to the emergency room for lower extremity pain.  The record also indicates that the Veteran sought treatment for her feet throughout 2011 and 2012.  However, the Board notes that, except for the December 2013 emergency room record, medical records associated with the file only present findings up to January 2013. 

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Board finds that the October 2011 examination is unduly remote, and there is insufficient medical evidence on file from which the Board can accurately determine the current severity of the Veteran's foot disabilities.  As such, an additional examination is warranted to assess the current severity of the Veteran's right and left foot disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Invite the Veteran to identify all private treatment related to her feet since January 2013.  The AOJ should undertake appropriate development to obtain any outstanding treatment records, to include VA medical records dated from January 2013 to present, if available, and associate with the Veteran's claims file.  

2.  Schedule the Veteran for an appropriate VA examination to determine the current severity of her right foot and left foot disabilities.  All indicated studies, including range of motion studies using a goniometer, must be conducted, and all findings must be reported in detail.  The claims file should be made available and reviewed by the examiner in conjunction with conducting the examination.  The examiner should address the following:

Based on the examination of the Veteran, and review of the record, the examiner should fully describe the functional effects of the Veterans service-connected bilateral foot disabilities.  The examiner should opine as to whether the Veteran's feet disabilities are mild, moderate, moderately-severe, or severe.

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions, to include any assertions as to the severity of symptoms, such as pain.  The examiner should explain the medical basis for the conclusions reached. 

The examiner should provide reasons for all opinions. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should state, whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional evidence, which if obtained, would permit the opinion to be provided.

3.  Readjudicate the claims.  If the issues remain denied, the Veteran and her representative should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




